                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JONATHON STEWART DAVIS                                                         PLAINTIFF


v.                                No: 4:18-cv-00763 JM


PULASKI COUNTY REGIONAL
DETENTION CENTER, et al.                                                    DEFENDANTS



                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       IT IS SO ORDERED this 7th day of January, 2019.


                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
